




Exhibit 10.18(j)
AMENDMENT Nº 10 TO LETTER OF AGREEMENT DCT-026/2003












This Amendment No. 10 to Letter of Agreement DCT-026/2003, dated as of
November 18th, 2010 (“Amendment 10”) relates to Letter Agreement DCT-026/2003
between Embraer - Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue
Airways Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 10 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 10 sets forth further agreements between Embraer and Buyer. All
capitalized terms used in this Amendment 10 and not defined herein, shall have
the meaning given in the Purchase Agreement, and in case of any conflict between
this Amendment 10, the Letter Agreement, the terms of this Amendment 10 shall
control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. [***]


Pursuant to Amendment No. 4 to Letter of Agreement DCT-026/2003, dated as of
October 17, 2007 (“Amendment 4”), Embraer [***]. The Parties hereto shall [***].
All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 10, shall remain in full force and effect
without any change.
[Signature page follows]




____________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
Amendment Nº 10 to the Letter Agreement DCT-026/2003
Page 1 of 2

COM0293-10






--------------------------------------------------------------------------------




Exhibit 10.18(j)
AMENDMENT Nº 10 TO LETTER OF AGREEMENT DCT-026/2003


IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 10 to the Letter Agreement to be
effective as of the date first written above.
Embraer S.A.
By:/s/ Flávio Rímoli
Name:Flávio Rímoli
Title:Executive Vice President & 
General Counsel
JetBlue Airways Corporation
By:/s/ Mark D. Powers
Name:Mark D. Powers
Title:SVP Treasurer
By:/s/ José Luis D’Avila Molina
Name:José Luis D’Avila Molina
Title:Vice President, Contracts 
Airline Market
 
Date:Nov. 18, 2010
Place:São José dos Campos - S
Witness:/s/ Fernando Bueno
Name:Fernando Bueno
Date:12/2/10
Place:Forest Hills, NY
Witness:/s/ Ryan Schroeter
Name:Ryan Schroeter

































Amendment Nº 10 to the Letter Agreement DCT-026/2003
Page 1 of 2

COM0293-10




